** CONSTITUTIONALITY OF BILL — INTOXICATING LIQUOR — TRANSPORTATION ** IS HOUSE BILL NO. 12 (1949) CONSTITUTIONAL ? (BILL: AN ACT RELATING TO THE DISPOSITION OF LIQUORS FORFEITED FOR VIOLATION OF LAW PROHIBITING INTOXICATING LIQUOR WITHIN THE STATE; PROVIDING FOR DELIVERY OF LIQUOR OF COMMERCIAL VALUE TO THE OKLAHOMA TAX COMMISSION AND FOR ITS SALE BY SUCH COMMISSION; PROVIDING FOR DEPOSITION OF PROCEEDS THEREOF; PROVIDING FOR DESTRUCTION OF NON-COMMERCIAL LIQUOR; AND REPEALING ALL LAWS IN CONFLICT;) THIS SUBSTITUTE BILL IS UNCONSTITUTIONAL. CITE: 37 O.S. 90 [37-90], 37 O.S. 91 [37-91] (FRED HANSEN)